Citation Nr: 1202907	
Decision Date: 01/26/12    Archive Date: 02/07/12

DOCKET NO.  08-10 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

J. Hager, Counsel




INTRODUCTION

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The Veteran served on active duty from July 1944 to January 1946.  He died in December 2006, and the appellant claims as his surviving spouse.

This matter initially came before the Board of Veterans' Appeals (Board) from an April 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California.  In that decision, the RO, among other things, denied entitlement to service connection for the cause of the Veteran's death.

The Board remanded the claim in August 2008, and denied it in January 2009.  In a July 2011 memorandum decision, United States Court of Appeals for Veterans Claims (the Court) vacated the Board's decision.


FINDINGS OF FACT

1.  The Veteran died in December 2006.

2.  The death certificate indicated that the immediate cause of death was cardiac arrest, with pulmonary edema and mitral valve regurgitation leading to the cardiac arrest, and coronary artery disease (CAD) as the underlying cause.

3.  The death certificate also indicated that acute renal failure and diabetes mellitus II were other significant conditions contributing to the death but not resulting in the underlying cause.

4.  At the time of his death, the Veteran was in receipt of service connection for post-traumatic stress disorder (PTSD), rated 70 percent disabling, and other disabilities.
 
5.  The Veteran's service-connected PTSD contributed substantially and materially to the CAD that was the underlying cause of his death.


CONCLUSION OF LAW

Service connected PTSD contributed contributed substantially and materially to the Veteran's death.  38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011).  However, as the Board is granting the only claim on appeal, for entitlement to service connection for the cause of the Veteran's death, further discussion of the VCAA is necessary.  Wensch v. Principi, 15 Vet. App 362, 367-368 (2001).

To establish service connection for the cause of the Veteran's death, the evidence must show a disability incurred in or aggravated by service either caused or contributed substantially or materially to cause death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

In order to constitute the principal cause of death, the service-connected disability must be one of the immediate or underlying causes of death, or be etiologically related to the cause of death. 38 C.F.R. § 3.312(b).

A contributory cause of death is inherently not one related to the principal cause.  In order to constitute the contributory cause of death, it must be shown that the service-connected disability contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.   It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c).

The Veteran died in December 2006.  The death certificate indicated that the immediate cause of death was cardiac arrest, with pulmonary edema and mitral valve regurgitation leading to the cardiac arrest, and CAD as the underlying cause.  The death certificate also indicated that acute renal failure and diabetes mellitus II were other significant conditions contributing to the death but not resulting in the underlying cause.  At the time of his death, the Veteran was in receipt of service connection for PTSD, rated 70 percent disabling.

The appellant contends that service connection for the cause of the Veteran's death is warranted because his service connected PTSD aggravated his CAD to the extent that it constituted a contributory cause of death.  Lay statements of the appellant and her daughters indicated that the nightmares the Veteran experienced due to his PTSD were so intense that the appellant could no longer sleep with him as he would kick and punch all night long, and he would wake up every morning needing to take nitroglycerine to control symptoms of his CAD which were triggered by his nightmares. VA outpatient medical records note that the veteran sought treatment for chest pains he would experience mainly in the morning.

As noted in the Board's August 2008 remand, VA indicated in connection with a regulation relating to hypertensive vascular disease for prisoners of war that there is support in the medical literature for the proposition that veterans with a long term history of PTSD have a high risk of developing cardiovascular disease and myocardial infarction.  See 69 Fed. Reg. 60083, Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, Interim Final Rule (Oct. 7, 2004); 70 Fed. Reg. 37040, Presumptions of Service Connection for Diseases Associated With Service Involving Detention or Internment as a Prisoner of War, Affirmation of Interim Final Rule as Final Rule (June 28, 2005).  Consequently, the appellant's contention has a plausible medical basis.  There are two medical opinions on the question of whether, and to what extent, the Veteran's PTSD contributed to the CAD that was the underlying cause of his death.

In a September 2008 opinion, a VA physician noted that the veteran had multiple other medical problems, including diabetes, hypertension, an abdominal aortic aneurysm, chronic obstructive lung disease, atrial fibrillation, and PTSD.  He also  noted that the Veteran had numerous cardiac risk factors at the time of his first myocardial infarction, including advanced age, male sex, diabetes, hypertension, and hyperlipidemia.  He noted that the veteran had stopped smoking 30 years previously so this was no longer a risk factor.  The physician acknowledged that psychological stress or anxiety disorders have been considered somewhat associated with CAD, although these are much less contributory than the major risk factors.  He went on to state that he was frequently asked for his opinion concerning the proportional contribution of various risk factors to the development of coronary disease, but there were no studies or guidelines that address this apportionment, and any assertions would be largely speculative.  He concluded that the Veteran had many of the well established risk factors and that PTSD or any other psychological problems possibly contributed in a minor way.  In other words, he opined, he considered it "less than likely" that PTSD contributed any substantial portion to the Veteran's risk for CAD compared to his other risk factors.

After the Board's January 2009 denial, the appellant submitted an April 2009 letter from Dr. Boggeln.  Dr. Boggeln accurately indicated the Veteran's multiple medical conditions, his long term VA treatment for PTSD, and his frequent nightmares causing chest pain relieved with nitroglycerin.  After reviewing the records, Dr. Boggeln concluded, "[I]t appears probable to me that the coronary disease was exacerbated by the [PTSD] due to significant anxiety and agitation due to [the Veteran's] nightmares resulting in chest pain relieved by nitroglycerin.  The physiologic process includes significant catecholamine release due to the stress of the nightmares and resultant increasing cardiovascular work as well as peripheral vascular constriction."  He therefore opined that the Veteran's heart disease was significantly exacerbated by the PTSD.

As Dr. Boggeln explained the reasons for his opinion based on an accurate characterization of the evidence, his opinion indicating that that the PTSD contributed substantially and materially to the Veteran's CAD and therefore to his death is entitled to significant probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning).  The VA physician also explained the reasons for his opinion that the PTSD did not contribute substantially or materially to the CAD that caused the Veteran's death, but stated this opinion less certainly than Dr. Boggeln.  Consequently, the weight of the evidence supports the conclusion that the Veteran's PTSD contributed substantially and materially to the CAD that was the underlying cause of his death.  Consequently entitlement to service connection for the cause of the Veteran's death on this basis is warranted.

ORDER

Entitlement to service connection for the cause of the Veteran's death is granted.




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


